1. The general grounds of the motion for new trial are not insisted upon, nor are they referred to in the brief of counsel; but we have examined the evidence, and the verdict is not without evidence to support it.
2. The only special ground is that the judge erred in failing to charge, on his own motion, voluntary manslaughter. It is not contended that voluntary manslaughter was involved except by virtue of the defendant's statement; and no request having been made for instruction on that subject, there was no error in omitting to charge thereon. Davis v. State, 178 Ga. 203
(172 S.E. 559); Vincent v. State, 153 Ga. 278 (9), 298 (112 S.E. 120); Marcus v. State, 149 Ga. 209 (8) (99 S.E. 614); Pollard v. State, 144 Ga. 229 (2) (86 S.E. 1096); Roberts v. State, 143 Ga. 71 (84 S.E. 122).
Judgment affirmed. Bell, C. J., Duckworth, Atkinson, and Wyatt, JJ., concur.
                        No. 15192. JULY 3, 1945.
The defendant was convicted, without a recommendation, of the murder of Lutressa Brown, by stabbing her with a knife. The only exception taken was to the overruling of the motion for new trial, based upon the general grounds, and upon the further ground that the court erred, in the absence of a request, in failing to charge the law of voluntary manslaughter. The general grounds were not insisted upon or referred to in the brief for the plaintiff in error. The only contention that there was any evidence requiring a charge on voluntary manslaughter appears in the special ground, which does not allude to any evidence, but, after quoting from the statement of the accused setting out the altercation claimed as the basis for this contention, states: "Under the above evidence from the defendant's statement, it was the duty of the court to instruct the jury fully on the law of manslaughter." While there were no eyewitnesses to the homicide, four witnesses testified that the accused admitted the killing; two witnesses identified him as having been seen leaving the scene of the crime and running after *Page 513 
having been seen; two witnesses testified that the accused had a knife with the blade open while talking with the deceased shortly before the stabbing, stating that he was going to kill his buddy at the convict camp, one of whom said he was trimming his fingernails, and both of whom said he put the knife back in his pocket. Another witnesses testified that the accused admitted using a switchblade pocketknife in doing the "job" and surrendered it to the witness, who opened it and found blood on the blade and handle. Still another witness testified that the accused, after admitting the killing, said that the deceased had a pistol; then he said she didn't have a pistol but a knife, and then said: "Boss, just to tell you the truth she didn't have nothing."